TJOFLAT, Circuit Judge,
dissenting:
In 1968, the Congress passed the National Flood Insurance Act, establishing a federally subsidized program to provide flood insurance to American citizens at an affordable price. Congress took this action because private insurance companies were unable to write flood insurance policies on an economically feasible basis and something had to be done to alleviate some of the extreme hardships suffered by flood victims. The insurance policy the Federal Emergency Management Agency (FEMA) issued Frank and Rosa Quesada was the standard flood insurance policy provided by this program.
I am compelled to dissent in this case for two reasons. First, the majority’s interpretation of FEMA’s standard policy affords much wider coverage than is contemplated by the National Flood Insurance Program FEMA administers and could result in premiums beyond the pocketbooks of many of our citizens the program was designed to reach. The majority has expanded the policy’s coverage by eliminating the policy exclusion which precludes coverage when the insured’s loss is caused, as it was here, by earth movement. Second, this panel is bound by Fifth Circuit precedent, Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc) (this court adopted *1015as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981), to apply this policy exclusion on the facts presented in this case and to deny coverage. See West v. Harris, 573 F.2d 873 (5th Cir.1978), cert. denied, 440 U.S. 946, 99 S.Ct. 1424, 59 L.Ed.2d 635 (1979).
The Quesadas purchased their home in October 1980 and promptly made application for, and were issued, a standard flood insurance policy. The Quesadas’ home was typical of many South Florida residences. It had been constructed on a concrete slab, which rested on sand fill dirt; the fill was five feet deep. The outside walls were of concrete block and rested on footings which were independent of the slab. The residence was apparently in good condition, except for a crack along the extension wall of the front of the home, where the porch met the front wall, and a crack in the swimming pool located in the back yard.
In August 1981, Tropical Storm Dennis passed through South Florida, causing heavy rain. There was flooding in the Que-sadas’ neighborhood and some homes were inundated. The Quesadas’ home, which, having been constructed five feet above the normal grade, was more elevated than the others, was not. The water level came to within ten to fifteen feet of the front of the home and about twenty feet from the rear, but it did not enter the dwelling.
During the storm, underground water rose to within a foot or so of the concrete slab beneath the Quesadas’ house and saturated the fill on which it had been constructed. After the storm, when the surface water in the neighborhood receded, the saturated fill compacted and moved downward, thus depriving the slab of support. As a result, the slab also moved downward and caused some cracking in the floors and walls of the house. In the process, the preexisting crack along the front wall enlarged.
It is not necessary to decide whether the damages the Quesadas sustained were the result of a “complete inundation,” and thus a flood as defined in the policy, because the “earth movement” policy exclusion is dis-positive of this appeal. That exclusion states that:
The insurer shall not be liable for loss:
D. By ... earthquake, landslide or any other earth movement except such mudslide or erosion as is covered under the peril of flood.
(Emphasis added.) This exclusion applies, as the Fifth Circuit unambiguously held in West v. Harris, even though the insured’s residence may have been flooded. The Quesadas admit that the damage their home sustained, cracking of walls and floors, occurred because the earth beneath its slab settled. To be sure, heavy rains accumulated around the residence and water seeped into and saturated the soil, causing the earth to consolidate. But the fact remains that the damage was caused by earth movement.
In West our former circuit was faced with two identical cases, both involving houses built on concrete slabs. There we held that when earth movement is the immediate cause of the damage, even when flooding inundates the home, the exclusion applies. There, as here, heavy rainfall caused flooding in the area immediately adjacent to and surrounding the two residences; in fact, the flood water actually entered one of them. The soil under and around the insured structures became saturated; when the water receded, the soil dried, the slabs shifted, and the walls cracked. This is precisely what occurred in this case. To say, as the majority has, that West is inapposite is pure sophistry.
The West panel’s words could not be more apposite:
Regardless of the role the flood of April 17-18 played in bringing about the conditions that led to the damage ... the immediate cause of the damage was the settlement of the house due to uneven soil support. The house sank because the earth below it shifted and settled as a result of loss of moisture in the soil. Regardless of whether this settlement had been in process over a long period of time or whether it occurred immediately *1016after the flood ... it was still the result of earth movement____
The policy does not cover loss caused by earth movement in the form of soil settlement. It unambiguously provides that the only earth movement covered is a mudslide caused or precipitated by accumulation of water on or under the ground.
(Emphasis in original.) 573 F.2d at 877.
The majority says that West is distinguishable because the homes there were built on reclaimed swamp land. I fail to comprehend any basis for distinguishing between sand fill and muck (or, for that matter, any other soil), and nothing in the West opinion suggests that such a distinction can, or should, be made. There was no finding in West that the damage was caused by some preexisting condition in the supporting soil; to the contrary, the finding was that the saturation of the supporting soil, followed by the lowering of the water level, caused the damage.
In sum, we are bound by West until this court, sitting en banc, decides otherwise. I would, accordingly, reverse the district court and direct it to enter judgment for FEMA.